EXAMINER’S AMENDMENT/COMMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Martin Moynihan on July 1, 2020. The application has been amended as follows: 
		claim 9, line 1, “3” has been amended to read “1”, and
claim 9, line 2, “the “ has been amended to read “a”.
		
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance for claim 1: the closest prior art of record to Bradford, alone or in combination with the other prior art of record, does not teach or fairly suggest that the sliding means comprises at least two backing planes; and at least two rectilinear guides interposed between the backing planes and the base frame, the backing planes sliding in mutual approach or moving away on the rectilinear guides along one direction of welding; wherein the adjusting means comprises: at least two holding planes of the retaining members respectively and rotating around at least two adjusting axes respectively, which are arranged substantially orthogonal to the backing planes; and wherein: the adjusting means is configured to detect the inclination of the first retaining axis 3and of the second retaining axis respectively, with respect to a reference position; and the adjusting means comprise at least two encoders associated with the holding planes respectively, the encoders being configured to detect the inclination of the first retaining axis and of the second retaining axis respectively, with respect to the reference position.
The following is an examiner’s statement of reasons for allowance for claim 12: please see the Office action mailed 12-3-21 at page 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745